DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program per se which is not patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2011/0310014 A1) in view of Kimura (US 2013/0162866 A1).
Regarding claims 1, 10 and 11, Mizuno teaches an information processing device comprising:
An interpolation processor (45, figure 8; paragraph 0082, ‘demosaicing’) that performs interpolation processing of pixel information according to a test pattern (paragraph 0041) projected by a projection device (50, figure 1), with respect to an image signal obtained by capturing a projection image (via 100, figure 1 and figure 8) of the test pattern.
Mizuno does not teach an interpolation processor that performs interpolation processing of pixel information in an interpolation direction based on interpolation direction information according to a test pattern projected by a projection device.
Kimura teaches an interpolation processor that performs interpolation processing of pixel information in an interpolation direction based on interpolation direction information according to a test pattern projected by a projection device (paragraph 0055).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Mizuno to use the interpolation direction of Kimura in order to improve the accuracy of the demosaicing processing unit.
Regarding claim 4, Mizuno does not teach that the interpolation direction information includes information indicating whether a direction of pixel correlation is a horizontal direction or a vertical direction.
Kimura teaches that the interpolation direction information includes information indicating whether a direction of pixel correlation is a horizontal direction or a vertical direction (paragraph 0055).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Mizuno to use the interpolation direction of Kimura in order to improve the accuracy of the demosaicing processing unit.
Regarding claim 5, Kimura further teaches that the interpolation processor performs vertical interpolation processing using pixels aligned in the vertical direction in  case where the interpolation direction information indicates the vertical direction and performs horizontal interpolation processing using pixels aligned in the horizontal direction in a case where the interpolation direction information indicates the horizontal direction (paragraph 0055).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Mizuno to use the interpolation direction of Kimura in order to improve the accuracy of the demosaicing processing unit.
Regarding claim 6, Mizuno does not specify the development unit that performs smoothing processing for noise reduction in the interpolation direction according to the interpolation direction information.
Kimura teaches the development unit that performs smoothing processing for noise reduction in the interpolation direction according to the interpolation direction information (paragraph 0055-0056).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Mizuno to use the interpolation direction of Kimura in order to improve the accuracy of the demosaicing processing unit.
Allowable Subject Matter
Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, prior art does not teach that the interpolation processor processes the plural test patterns based on the interpolation direction information according to each of the plural test patterns used.  Claim 3 contains allowable subject matter at least inasmuch as it depends from claim 2.
	Regarding claim 7, prior art does not teach an information obtaining unit that obtains the interpolation direction information according to the test pattern projected by the projection device.  Claims 8-9 contain allowable subject matter at least inasmuch as they depend from claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        11/28/2022